United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.P., Appellant
and
DEPARTMENT OF THE AIR FORCE,
LOGISTICS READINESS SQUAD,
ROBINS AIR FORCE BASE, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas P. Deberry, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1123
Issued: January 25, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 10, 2010 appellant, through counsel, filed a timely appeal of a January 12,
2010 decision of the Office of Workers’ Compensation Programs denying his untimely request
for reconsideration and finding that it failed to establish clear evidence of error. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider and decide appeals from
final decisions of the Office issued within one year of the filing of the appeal.1 As the most
recent merit decision was issued on September 15, 2008, the Board does not have jurisdiction
over the merits of the case.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration as
untimely filed and lacking clear evidence of error. On appeal, counsel contends the Office erred
1

For final adverse decisions of the Office issued prior to November 19, 2008, a claimant had up to one year to
file an appeal. 20 C.F.R. § 501.3(d)(2). An appeal of final adverse Office decisions issued on or after
November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R. § 501.3(e).

in denying his reconsideration request as it failed to consider the newly submitted medical
evidence establishing a ratable impairment.
FACTUAL HISTORY
On August 1, 2006 appellant, then a 61-year-old general supply specialist, filed an
occupational disease claim alleging that on April 18, 2006 he first realized that his bilateral
carpal tunnel syndrome (CTS) was employment related. The Office accepted the claim for
bilateral carpal tunnel syndrome and bilateral hand and wrist tenosynovitis. It authorized left
carpal ligament release surgery, which was performed on July 16, 2007 and right carpal tunnel
ligament release surgery, which was performed on November 12, 2007.
On August 8, 2008 appellant filed a claim for a schedule award.
Following receipt of appellant’s schedule award claim, the Office received reports dated
July 1 and August 19, 2008 from Dr. J.W. Spivey, Jr., a treating Board-certified orthopedic
surgeon, stating that appellant had no ratable disability or permanent impairment due to the
bilateral carpal tunnel condition.
In a September 10, 2008 report, the Office medical adviser reviewed Dr. Spivey’s reports
and agreed with his conclusion that appellant had no ratable impairment due to the accepted
bilateral carpal tunnel syndrome condition.
By decision dated September 15, 2008, the Office denied appellant’s schedule award
claim on the grounds that there was no employment-related impairment resulting from his
accepted employment conditions.
On October 9, 2009 appellant again filed a claim for a schedule award.
In a letter dated October 19, 2009, the Office acknowledged receipt of appellant’s
schedule award claim and referred him to the appeal rights included with the September 15, 2008
decision denying his schedule award claim.
In support of his claim for a schedule award, appellant submitted a September 18, 2009
impairment rating by Wendy E. Salerno, an occupational therapist, registered, which was
reviewed by Dr. Todd Kinnebrew, a Board-certified orthopedic surgeon, in October 2009. The
report found a three percent right upper extremity impairment and a three percent left upper
extremity impairment using the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides).
On December 18, 2009 appellant requested reconsideration of the September 15, 2008
decision denying his entitlement to a schedule award.
By decision dated January 12, 2010, the Office denied appellant’s request finding that it
was untimely filed and failed to establish clear evidence of error in the denial of his claim for a
schedule award.

2

LEGAL PRECEDENT
A claimant may seek an increased schedule award if the evidence establishes that he
sustained increased impairment at a later date causally related to the accepted employment
injury.2 Even if the term reconsideration is used, when a claimant is not attempting to show error
in the prior schedule award decision and submits medical evidence regarding a permanent
impairment at a date subsequent to the prior schedule award decision, it should be considered a
claim for an increased schedule award which is not subject to time limitations.3 A proper claim
for an increase in permanent impairment is not subject to time limitations or to the clear evidence
of error standard.
ANALYSIS
On September 15, 2008 the Office previously denied appellant’s claim for a schedule
award, noting that the medical evidence found no permanent impairment to his right and left
upper extremities due to his accepted claim for bilateral carpal tunnel syndrome and bilateral
hand and wrist tenosynovitis. On October 19, 2009 appellant filed a schedule award claim and
submitted a September 18, 2009 impairment rating by Ms. Salerno which was reviewed by
Dr. Kinnebrew in October 2009, which described an impairment of both upper extremities using
the A.M.A., Guides (6th ed. 2009). However, on October 19, 2009, the Office erroneously
advised appellant to follow the appeal rights noted in the September 15, 2008 decision.
Following his request of December 18, 2009, it denied reconsideration on the grounds that his
request was untimely and did not establish clear evidence of error.
This case is substantially similar to that of Linda T. Brown.4 In Brown, the Office denied
the employee’s claim for a schedule award for impairment of her arms and legs in an August 2,
1995 decision. It found that the extent of her impairment was not ratable. By letter dated
September 2, 1997, appellant requested reconsideration and submitted a new medical report from
an attending physician who noted that her condition had stabilized and who estimated 25 percent
impairment to her arms and legs. The Office denied reconsideration, finding the request to be
untimely and failing to show clear evidence of error. On appeal, the Board set aside the Office’s
decision and remanded the case for a de novo decision which addressed the medical evidence
submitted in support of the employee’s claim of permanent impairment. It noted that a claimant
may seek a schedule award if the evidence establishes an increased impairment at a later date
causally related to the employment injury. For this reason, the January 10, 2010 decision of the
Office will be set aside. Appellant has clearly submitted new medical evidence in support of his
claim of increased impairment, from zero to three percent, due to his accepted bilateral carpal
tunnel syndrome and bilateral hand and wrist tenosynovitis injuries. The case will be remanded
for appropriate adjudication.

2

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.7(b) (January 2010).
3

See B.K., 59 ECAB 228 (2007); Linda T. Brown, 51 ECAB 115 (1999); Paul R. Reedy, 45 ECAB 488 (1994).

4

51 ECAB 115 (1999).

3

CONCLUSION
The Board finds that the Office improperly adjudicated appellant’s claim for an increased
schedule award as a request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the January 12, 2010 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further action in
conformance with this decision.
Issued: January 25, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

